Citation Nr: 1629904	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  13-30 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hip disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to July 1977.

This matter came to the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was remanded in February 2016.

In a May 2016 rating decision, the Appeals Management Center (AMC) granted service connection for tinnitus, assigning a 10 percent disability rating, and bilateral hearing loss, assigning a noncompensable rating, both effective March 21, 2011.  The grant of service connection for these disabilities constituted a full award of the benefits sought on appeal as to those issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  To date, neither the Veteran nor his representative submitted a jurisdiction-conferring notice of disagreement as to the down-stream elements of effective date or compensation level within the applicable time period.  Thus, those issues are not currently in appellate status.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As detailed in the February 2016 Remand, the Veteran asserts that he has a bilateral hip disability due to playing tennis while in the United States Air Force.  He testified that as a tennis player he was constantly moving sideways or forward so he was constantly twisting and turning and putting strain on his hips.  01/04/2016 VBMS entry, Hearing Testimony at 9.  

This matter was remanded to afford the Veteran a VA examination and to obtain an etiological opinion.  

In April 2016, the Veteran underwent a VA examination with a nurse practitioner.  The examiner stated that the Veteran reported that he injured his hip when he injured his back during active duty.  The examiner opined that his hip condition was not due to service and was likely related to overuse consistent with age following active duty.  

The April 2016 VA examination report reflects that the Veteran reported that he began to have hip and back pain in 1974 but does not reflect that the Veteran reported hip problems due to playing tennis.  The examiner did not otherwise address the Veteran's lay contentions with regard a relationship between playing tennis and his current hip problems.  

The Board also notes that it was instructed that the Veteran should be afforded a VA orthopedic examination with a physician with appropriate expertise, but the examination was conducted by a nurse practitioner.

Thus, remand is necessary to schedule the Veteran for an orthopedic examination and to obtain an opinion which considers the Veteran's lay contentions.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise in order to ascertain the nature and etiology of his claimed bilateral hip disability.  It is imperative that the Virtual folders be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  

The examiner should respond to the following:

Please state whether any disability of the left or right hip is at least as likely as not (50 percent or greater probability) due to service or any incident therein.

Consideration should be given to the Veteran's lay assertions that he has a bilateral hip disability due to playing tennis while in service.  He attests that as a tennis player he was constantly moving sideways or forward so he was constantly twisting and turning and putting strain on his hips.  

Please provide reasons for the opinion.  All pertinent evidence, including both lay and medical, should be considered.  

2.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




